Name: 2004/325/EC: Decision No 193 of 29 October 2003 on the processing of pension claims (Text with relevance for the EEA and for the EU/Switzerland Agreement)
 Type: Decision
 Subject Matter: labour market;  social protection;  economic geography
 Date Published: 2004-04-08

 Avis juridique important|32003D0193(01)2004/325/EC: Decision No 193 of 29 October 2003 on the processing of pension claims (Text with relevance for the EEA and for the EU/Switzerland Agreement) Official Journal L 104 , 08/04/2004 P. 0123 - 0124Decision No 193of 29 October 2003on the processing of pension claims(Text with relevance for the EEA and for the EU/Switzerland Agreement)(2004/325/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), pursuant to which it is the duty of the Administrative Commission on Social Security for Migrant Workers to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 81(c), pursuant to which it is the duty of the Administrative Commission to foster and develop cooperation between the Member States in social security matters,Having regard to Articles 35 to 39 and 41 to 43 of Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71(2), containing provisions on submission and investigation of pension claims,Whereas:(1) In the interest of the persons concerned, pension claims should be processed expediently without any unnecessary delay; it is the responsibility of the Administrative Commission to take all requisite action to accelerate the settlement of pension claims.(2) By its Decision No 182 of 13 December 2000, the Administrative Commission established a common framework for the collection of data on the settlement of pension claims.(3) Within this framework, the Technical Commission initiated discussion between the Member States in order to examine the use of good practice to reduce processing times for pension applications.(4) This discussion identified a number of obstacles to the rapid processing of pension claims and also various measures falling under an Administrative Commission decision which could be implemented to overcome these obstacles.(5) Pursuant to Article 44 of Regulation (EEC) No 1408/71, the processing of a pension claim shall have regard to all the legislations to which the employed or self-employed person has been subject, save as otherwise provided for in Article 49 of the Regulation.(6) According to Article 37 of Regulation (EEC) No 574/72, claims for invalidity, survivor's and old-age pensions must be made on the form provided for by the legislation of the Member State designated as the investigating institution.(7) According to Article 41(2) of Regulation (EEC) No 574/72, the investigating institution shall forthwith notify claims for benefits to all the institutions concerned on a special form, so that the claim may be investigated simultaneously and without delay by all these institutions.(8) To process a pension claim in accordance with the requirements of Article 44 of Regulation (EEC) No 1408/71, the institutions concerned must have all relevant information and the Member States' national application forms must be designed to meet this need,HAS DECIDED AS FOLLOWS:1. The Member States shall include in their national pension application forms or in an attached document specific sections enabling the applicants to state the periods during which they worked and/or lived in another Member State and also details of the institution by which they were insured in that Member State (name and code, address, registration number).2. The institutions receiving these forms must make sure that these sections are completed either in the affirmative or in the negative. Where the applicant has not filled in these sections, they must be asked about this matter again and informed about the importance of stating clearly whether they did actually work and/or live in that Member State.3. The forms in the 200 series shall be completed by the institutions and must, in so far as possible, be filled out by automatic means, so that in the light of their national plans the staff completing them can do so on screen at their workstation, whether or not there is any integrated computerised processing of the data to be transferred and subsequent computerised exchange of information between the institutions concerned.4. To promote the simultaneous processing of pension claims and accelerate settlement, the investigating institution must ensure that it draws up and sends the other institutions concerned the application form (E 202, E 203 or E 204) as soon as possible, even where the applicant's insurance history in the Member State of the investigating institution has not yet been reconstructed or reconstructed only partially or provisionally.In the latter case, the investigating institution may either postpone sending the E 205 form (and/or the E 206 form where appropriate) until the insurance history had been definitively and fully reconstructed, or send a provisional E 205 form and subsequently send a definitive E 205 form once the insurance history of the person concerned had been reconstructed. Agreements between the liaison bodies or the institutions, due to the national situation, may lay down in this area which of the two procedures is to be used by joint agreement. Otherwise, as alternative, agreements between the liaison bodies or the institutions, due to the national situation, can establish the forwarding, within a defined period of time, of forms E 202, E 203, E 204 and E 207, as well as form E 205 in its final version.At all events, the pension application form (E 202, E 203 or E 204) must always be supplemented by the E 207 form which contains the information enabling the partner institution promptly to begin reconstructing the insurance history of the applicant in the Member State of that institution.5. This Decision shall enter into force on the first day of the month following publication in the Official Journal of the European Union.The Chairman of the Administrative CommissionGiuseppe Miccio(1) OJ L 149, 5.7.1971, p. 2.(2) OJ L 74, 27.3.1972, p. 1.